Citation Nr: 1518448	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The appellant had Reserve service; he had at least one period of active duty for training (ACDUTRA) from June 16, 1969 to June 29, 1969.  It is unclear from the current record whether he had additional periods of ACDUTRA or inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2014, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for a back disability resulting from an injury he contends he incurred during a training exercise at the Naval Air Station in Fallon, Nevada.  During the appellant's Board hearing, he testified that while towing a jet off of the runway the pilot of the jet braked suddenly, and consequently the appellant was thrown from his vehicle onto the concrete runway.  He reported that he woke up in the base hospital, and was eventually sent home to await orders.  He stated that he was not involved in a medical board proceeding, but that he later received a notice in the mail stating that he had been honorably discharged.       

There is no indication that the RO ever requested the base hospital records relating to this injury and related treatment.  There is some question as to the exact date of the injury.  In the appellant's March 2011 claim, he stated that the injury occurred in June 1969.  At the Board hearing, he stated that the injury may have occurred in the winter of 1969 because he recalled snow on the mountains.  The appellant's personnel records show that on December 29, 1969, he was found not physically qualified for active duty or drills pending medical reevaluation in six months due to an abnormality of the lumbar spine.  Therefore, it would seem the claimed injury at NAS Fallon must have occurred between June 1969 (the earliest date for which the appellant reported the injury) and December 1969 (the date the appellant was found not qualified for duty).  Therefore, the RO/AMC should request the appellant's inpatient records from the base hospital and/or medical facility located at NAS Fallon in Nevada covering the period from June 1, 1969 to December 31, 1969.    

While the appellant's personnel records confirm at least one period of ACDUTRA from June 16, 1969 to June 29, 1969, it is unclear whether the appellant had additional periods of ACDUTRA or INACDUTRA.  On remand, the RO/AMC should attempt to confirm whether the appellant had any other periods of ACDUTRA or INACDUTRA, and document such findings appropriately. 

The appellant testified at his Board hearing that he receives treatment for his back from Dr. J. Griffen located in Coffeyville, Kansas, and has done so for the past two to four years.  He also reported that he received private treatment at St. John's Hospital in Tulsa for his back.  These private treatment records are not associated with the claims file, and should be obtained, if possible.  During the appellant's January 2013 RO hearing and December 2014 Board hearing, he testified that he does not receive medical treatment through VA other than flu shots.  There is no indication that any outstanding, pertinent VA treatment records need to be obtained at this time. 

In September 2011, the appellant was afforded a VA examination.  The examiner provided a diagnosis of other congenital anomalies of the spine; however, X-rays taken in conjunction with the VA examination indicated hypertrophic degenerative changes throughout the lower thoracic and lumbar spine, and the examiner noted that arthritis was documented.  Due to the internal inconsistency within the VA examination report, clarification is required to specifically identify all spinal diagnoses present.  The examiner should address any diagnoses contained in private medical records, and must rule in or exclude arthritis.  

The VA examiner based his medical opinion, in part, on a December 1969 letter from Dr. J. Winslow, which stated that the individual in question had incurred back pain in February 1969 that had resolved over the next few weeks, until approximately one month later when he was helping his father haul hay on the farm and reinjured his back.  However, the first name and middle initial of the individual identified in this December 1969 letter does not match that of the appellant.  Given that the September 2011 VA medical opinion was based on inaccurate facts, a new opinion is needed.  The VA examiner should disregard the December 1969 letter in forming his or her medical opinion. 
 
Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's inpatient records from the base hospital/medical facility at NAS Fallon in Nevada covering the period from June 1, 1969 to December 31, 1969. 

If the records do not exist or further attempts to obtain the records would be futile, notify the appellant and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Use all appropriate resources to determine the dates of all periods of ACDUTRA and INACDUTRA, of the appellant and document all findings.  

3.  Provide the appellant an opportunity to submit any outstanding, relevant private treatment records, to include, but not limited to, any treatment records from Dr. J.Griffen in Coffeyville, Kansas and from St. John's Hospital in Tulsa.  Provide the appellant with the appropriate authorization for release form(s).  Efforts in this regard should be documented.  

4.  After the above development has been completed, schedule the appellant for a VA spine examination by an appropriate medical professional.  The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate testing should be conducted and the findings reported in detail. 

First, the examiner must identify any back disabilities present.  In doing so, he or she should specifically rule in or exclude arthritis. 

Then, for each back disability identified, the examiner should provide an opinion as to whether it is at least as likely as not related to a period of ACDUTRA or INACDUTRA, or to any injury sustained during a period of ACDUTRA or INACDUTRA as indicated by the appellant.

The examiner should also make a specific finding as to whether any currently-diagnosed back disability represents: 

(a) the residuals of a back injury incurred in 1969, or 
(b) the development of a new and separate condition distinct from any as may have existed in 1969.    

The examiner should provide an explanation to support any medical opinion expressed. 

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue the appellant and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




